Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/009,584 filed on September 1, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged.
Applicant filed an amendment on July 19, 2022 along with a petition to revive the application after abandonment, mailed on April 15, 2022. The petition was approved on July 19, 2022. Accordingly, the claims are entered.
Information disclosure statement (IDS), submitted on September 13, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Applicant has amended claims 1-2. Claims 1-4 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on July 19, 2022 have been fully considered.
On pp. 3-6 of the Applicant's Arguments/Remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Ramasubramonian et al. “Content colour volume SEI message”, JCT-VC of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 24th Meeting, Geneva, Switzerland, 26 May – 1 June 2016, Document: JCTVC-X0069 (Ramasubramonian ‘069) in view of Ramasubramonian et al., US 2017/0339418 A1 (Ramasubramonian ‘418), Applicant argues that that Ramasubramonian ‘418 claims priority to provisional applications 62/337844 filed on 2016-05-17, US 62/339665 filed on 2016-05-20 and 62/399304 filed on 2016-09-23, where all three dates are prior to 2016-10-05 which is the effective filing date of the claimed invention to which the Applicant admits. However, the Applicant goes on to argue that the above-mentioned provisional applications, refer to “average luminance value” only once but fails to present a reasonable argument as to how any of the above-mentioned provisional applications fail to disclose the limitation involving the “average luminance value.” 
Nevertheless, claim 1 is amended and, as a result, Applicant’s arguments are moot.
The Examiner maintains his rejection of claims 1-4 as indicated below.

Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,779,008 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘008, in combination with Ramasubramonian ‘069 and Ramasubramonian ‘418, would have been obvious to a person of ordinary skill in the art, as argued in the rejection of claim 1 of the instant application that appears in the following. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/009,584

Claim 1.  A method in a decoder to extract source color volume information of an input bitstream from an SEI message, the method executed on a processor, the method comprising: receiving an SEI message comprising one or more source color SEI parameters, the one or more source color SEI parameters comprising color primary component parameters and luminance value parameters; for a color primary component c, extracting x and y chromaticity coordinates from the color primary component parameters, wherein the x and y chromaticity coordinates define, respectively, normalized x and y chromaticity coordinates of the color primary component c of the input bitstream; and extracting an average luminance value from the luminance value parameters, wherein the average luminance value is for a picture or an active region of one or more decoded pictures in the input bitstream. 
Patent 10,779,008

Claim 1.  A method in a decoder to extract source color volume information of an input bitstream from an SEI message, the method executed on a processor, the method comprising: receiving, by the processor, the SEI message that includes a source color volume identification SEI messaging variable identifying the presence of source color volume information in the SEI message; receiving, by the processor, a first SEI messaging variable as part of the source color volume information in the SEI message; if the first SEI messaging variable matches a first predetermined value, then for each of one or more color primaries, extracting, by the processor, first x and y chromaticity coordinates from the source color volume information in the SEI message, the first x and y chromaticity coordinates of the one or more color primaries defining a maximum 2D color gamut of the source color volume; extracting, by the processor, a minimum, a maximum, and an average luminance value from the source color volume information in the SEI message, wherein the minimum, the maximum, and the average luminance values are for an active region of one or more decoded pictures in the input bitstream; and generating an output video signal based on the input bitstream and the extracted source color volume information.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian et al. “Content colour volume SEI message”, JCT-VC of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 24th Meeting, Geneva, Switzerland, 26 May – 1 June 2016, Document: JCTVC-X0069 (Ramasubramonian ‘069) in view of Ramasubramonian et al., US 2017/0339418 A1 (Ramasubramonian ‘418).
With respect to claim 1, Ramasubramonian ‘069 discloses a method in a decoder to extract source color volume information of an input bitstream from an SEI message [p. 1, abstract], the method executed on a processor, the method comprising: receiving an SEI message comprising one or more source color SEI parameters [p. 2, table 2.1 Syntax structure], the one or more source color SEI parameters comprising color primary component parameters and luminance value parameters [p. 2, table 2.1, descriptors u(32)]; for a color primary component c, extracting x and y chromaticity coordinates from the color primary component parameters, wherein the x and y chromaticity coordinates define, respectively, normalized x and y chromaticity coordinates of the color primary component c of the input bitstream [p. 2, table 2.1, descriptors u(16) and p. 3, last par. – ref. to content_volume_chrom_x(i)(j) and content_volume_chrom_y(i)(j)]; and extracting an average luminance value from the luminance value parameters, wherein the average luminance value is for an active region of one or more decoded pictures in the input bitstream [p. 2, table 2.1, content_volume_min_lum_value and content_volume_max_lum_value – see also p. 3, pars. 2 and 3]. But Ramasubramonian ‘069 does not explicitly disclose extraction of an average luminance value from the source color volume information in the SEI message. However, given that the maximum and minimum luminance values are extracted from the source color volume information in the SEI message, calculating the average luminance value would have been obvious. Nevertheless, it is noted that Ramasubramonian ‘418 discloses a method for extraction of an average luminance value from the source color volume information in the SEI message [par. 113]. Therefore, in view of disclosures by Ramasubramonian ‘418, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramasubramonian ‘069 and Ramasubramonian ‘418 with the motivation to devise a method and apparatus for generation and processing messages that indicate the content color volume or color gamut of the video content [Ramasubramonian ‘418: par. 2].
With respect to claim 2, Ramasubramonian ‘069, in view Ramasubramonian ‘418, disclose all of the limitations in claim 1. Furthermore, Ramasubramonian ‘418 discloses wherein generating an output video signal based on the input bitstream, the x and y chromaticity coordinates for the color primary component c, and the average luminance value [par. 113]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Ramasubramonian ‘069, in view Ramasubramonian ‘418, disclose all of the limitations in claim 1 and further discloses wherein the x and y chromaticity coordinates are specified in increments of 0.00002, according to the CIE 1931 definition of x and y as specified in ISO 11664-1 [p. 3, par. 1].
With respect to claim 4, Ramasubramonian ‘069, in view Ramasubramonian ‘418, disclose all of the limitations in claim 1. Furthermore, Ramasubramonian ‘418 discloses wherein for describing color volumes that use red, green, and blue color primaries, c=0 corresponds to the green color primary, c=1 corresponds to the blue color primary, and c=2 corresponds to the red color primary [par. 16]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.



	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Rosewater et al., US 2017/0085887 A1, discloses system and method for displaying video data.
Oh et al., US 2018/0205975 A1, discloses broadcast signal transmission device.
Shimizu et al., US 2019/0215566 A1, discloses broadcast receiving apparatus.
Oh et al., US 2019/0007709 A1, discloses broadcast signal transmission device.
Yoshizawa et al., US 2018/0302663 A1, discloses broadcast receiving apparatus.
Wilson et al., US 2017/0078724 A1, discloses display management server.
Husak et al., WO 2018/067552 A1, discloses source color volume information messaging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485